     Case 1:20-cv-22427-MGC Document 4 Entered on FLSD Docket 06/29/2020 Page 1 of 1




                       Depar:tment of the Treasury
                                                                        Federal Law Enforcemen,t Agencies.

                                                     PROCESS. RECEIPT AND RETURN

Plaintiff                                                                                                                          Court Case Number

United States of America ..                                                                   1:20-"CV-22427~MGC
Defendant                                                                                                                             Type of Process                                      ....
RP L/A 900 Biscayne Blvd Unit #6107 MIAMI FL 3313::i Verified Complaint Forfeiture in Rem/Notice [ECF 1]
SERVE Name of Individual, Company, Corporation, ETC. To Serve or Description of Property to Seize
  AT  NATHALIE BOUMBA PEMBE and all other persons who many claim interest in Defendant Propety
                ~ddress (Street or RFD, Apartment No., City, State and Zip Code)
            . Real Prooertv 900 Biscayne Blvd Unit #6107 Miami FL33132                                                                                                                   ..
Send Notice of Service-Coov to Reauester at Name and Address                                   Number of Process to
                                                                                              be Servetj fn this Case.            1
AUSA Adrienne Rosen
99 NE 4th Street, 7th Floor                                                                   Number of Parties to be
                                                                                                                                  1
                                                                                               Served in this Case.
Miami, Florida 33132
adrienne.rosen@usdoj.gov                                                                      Check Box if Service is
                                                                                                                                  X
                                                                                                    on USA
Special Instructions or Other Information That Will Assist in Expediting Service (Includes Business and Alternate Address, Phone# and
Est.Times Available for Service):                                                                                   ..



Post and Walk:
Real Property with PARCEL IDENTIFICATION NO.: 01-3231-069-3350

                                                                                                                                      '


            -               /"?
Sign~
    R t t o ~ ci~er Originator Requesting Service on Behalf of                                     [Z]       Plaintiff:                        Telephone No.                                       Date

 ( IL.~ l /                                                                                        D Defend_ant:                   305-961-9338                                         6/15/2020
Slt:H"i~TURE,&'DA 11::: OF PERSON ACCEPTING PROCESS:
                 -

                            SPACE BELOW FOR USE OF TREASURY LAW ENFORCEMENT AGENCY
I acknowle~~~.':~C;~~t,!~~~:~~otal numb~rl District of Origin No.   I District to Serve No.           Signature of Authorized Treasury Agency Office.                                              Date

                                          I                         I
 I Hereby Certify and Return ThatO Personally served                            D
                                                          Have Legal Evidence of Service    Have Executed as Shown in_ "Remarks"    J;3I
 the Process Described on the Individual Comnanv Cornoralion etc. at the Address Shown Aoove or at the Address Inserted Below.
 0   I HEREBY CERTIFY AND RETURN THAT I AM UNABLE TO LOCATE THE INDIVIDUAL, COMPANY, CORPORATION, E"]:C NAMED ABOVE.
Na!rle & Title of Individual Served~f Not Shown Above:                                                         D   A Person of suitable age and discretion th~n residing
   H ffH f/t\'-.KJ::.t..,         ,ror,,.,\ f\f>.,7                                                                in the defendant's usual place of abode. _
Address: Comolete or\lv if different than sh&wn above:                                                         Date of ~ ..rvice I           Time of Service
                                                                                                              ~ z:i/2;-.w                 I 1,r. I;~ VY'-

REMARKS:
                                                                                                         ~    -- M   I~          i-;inn-
                                                                                                                           ~ IV\:,.
                                                                                                                          I I'
                                                                                                                                            1r.o.



                                                                                                                                                    I
                                                                                                                                                        I itlo ~nrt I r.o.!:U:~,1 1n, 4.n.cr.nru

                                                                                                                                                        'M\,
                                                                                                                                                               \
                                                                                                                                                                   \.A,r

                                              ~
                                                                                                                           ~

   ~u~t              i)}l~Q__                       ~'M~u            ~,\-

TD F 90-22.48 (6/96)
